Filed 10/16/13 In re Sophia S. CA2/5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re SOPHIA S. et al., Persons Coming                               B246223
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK89606)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ROBERT S.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Sherri
Sobel, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.
         Suzanne M. Davidson, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
Jeanette Cauble, Deputy County Counsel for Plaintiff and Respondent.
                                   I. INTRODUCTION


       The father, Robert S., appeals from the juvenile court’s December 14, 2012 order
continuing jurisdiction at the Welfare and Institutions Code section 364 review hearing.1
He argues there is insufficient evidence for continued supervision under section 364
because the children, Sophia and Angelica S., were not at risk of sexual abuse. We
affirm the juvenile court’s order to continue jurisdiction over the two children.


                              II. PROCEDURAL HISTORY


       On September 7, 2011, the Los Angeles Department of Children and Family
Services (the department) filed a section 300 petition on behalf of Sophia and Angelica,
aged 15 and 14 respectively. The petition was filed pursuant to section 300, subdivisions
(b) and (d). The petition alleges the father possessed 50 videos and hundreds of images
of child pornography on his home computer in August 2011. At the September 7, 2011
detention hearing, the children were detained. The juvenile court released the children to
the mother and required the father to move out of the family home. The father was
granted monitored visits, at least three times a week. The parents were ordered to attend
individual counseling.
       At the October 27, 2011 jurisdictional and disposition hearing, the juvenile court
found the children to be dependents of the court under section 300, subdivision (b). The
juvenile court found true the following amended count (b)(1): “On 8/23/11 and on prior
occasions in 2010 and 2011, [the parents] established a detrimental and endangering
home environment for the children in that the father possessed 50 videos and hundreds of
images of child pornography, including children between the ages of 5 and 12 years old,
on the father’s computer in the children’s home, within access of the children. The
mother allowed the father to reside in the children’s home and have unlimited access to

       1
        Further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                             2
the children. Such a detrimental and endangering home environment established for the
children by the parents and the mother’s failure to protect the children endangers the
children’s physical health and safety and places the children at risk of physical harm,
damage, danger, sexual abuse and failure to protect.” The juvenile court removed the
children from the father’s custody. The father was granted unsupervised visits but was to
be out of the family home once the minors went to bed. The parents were ordered to
participate in individual counseling.
       At the June 25, 2012 section 364 review hearing, the juvenile court found
conditions still existed to justify continued court jurisdiction by a preponderance of the
evidence. At the contested December 14, 2012 section 364 review hearing, the parents
wanted the case closed so the father could return home. The children’s counsel, Judith
Johnson of the Children’s Law Center, recommended the juvenile court terminate
jurisdiction. Ms. Johnson reasoned department oversight would not benefit the family.
After testimony and argument, the juvenile court found conditions existed to justify
continued jurisdiction by a preponderance of the evidence. The juvenile court found the
children remained at risk because the parents did not acknowledge the child pornography
issue. In addition, the father could continue to view child pornography in the home if he
moved back home. The juvenile court ordered the department to make unannounced
visits at the mother’s home. In addition, the department was to ask neighbors whether the
father was spending the night at the family home.
       The father filed his notice of appeal on December 14, 2012.


                                        III EVIDENCE


                                   A. Detention Report


       The September 7, 2011 detention report indicated the father was under
investigation for viewing and downloading child pornography. The father had no
criminal history. The mother reported she was on federal probation for Medi-Cal fraud.

                                             3
       On August 23, 2011, the police conducted a search of the family residence and
contacted the department because there were two children in the home. One of the
children was severely disabled. Sophia S. denied any sexual abuse in the home. She
stated there were two computers in the home, one of which is a desktop personal
computer in her room. The other computer was her mother’s laptop. Sophia reported the
father spent a lot of time using the desktop computer to look for a job but she never saw
him look at anything inappropriate. Angelica, age 14, had Aicardi Syndrome, cerebral
palsy, blindness, profound mental retardation, convulsions, grand mal seizures, spastic
quadriplegia and asthma. She was non-verbal and was fed through a gastrostomy tube
because of swallowing dysfunction.
       The mother stayed home to care for Angelica. Angelica received help from home
care nurses for about eight hours a day. The father had been laid off in June and was
helping with Angelica’s care. The home care nurse, Sophia Rihi, stated, “[T]this is a
really nice and normal family.” Ms. Rihi did not have any concerns about any abuse or
neglect of the children by the parents.
       The criminal investigation arose after a third party reported finding child
pornography on the father’s hard drive. The mother noticed $20,000 that the family had
saved for Angelica was missing. The mother found the father had been spending the
money on Asian prostitutes, accessing pornography sites. The mother brought the
father’s hard drive to a computer technician. The technician told the mother there was
child pornography on the computer. The mother confronted the father and they got into a
“big” fight. The father moved out of the home but later returned when the parents started
undergoing counseling.
       The father told children’s social worker Rachel Walker he looked at child
pornography over a year ago for a short time. The father stated, “It was child porn.” He
deleted everything he had downloaded on the computer. He had never allowed his
children to know he did anything wrong. The children were not exposed to anything
inappropriate because he deleted everything and they did not have access to it. The father
denied ever sexually abusing his children and said they were not in any danger.

                                             4
       Ms. Walker also spoke with Detective Charles Schlund, the investigating officer.
Detective Schlund stated there was child pornography on one of the computers in the
home. All the files were deleted but the police had been able to recover some files. The
eight videos they found looked like ads for child pornography with a handful of still
images. They depicted Asian females from about 5 to 12 years in age. Detective
Schlund reported the father admitted to downloading and viewing child pornography.
The detention report states, “According to law enforcement experts in this field, they
report that people who view images of child pornography are more likely to become
sexual predators than those who do not engage in such behavior.”


                                B. Jurisdiction/Disposition Report


       The October 5, 2011 jurisdiction/disposition report indicated the father’s criminal
case was pending. Detective Schlund reported: “The case has been rejected by the
[District Attorney’s] office but I am trying to file with the City Attorney’s office. There
were many pictures and videos on the files of this computer. They had already been
deleted but they were both of adults and children. There were videos and still pictures. It
does not seem to be only one time. There was a lot of data on [there]. We have not done
further forensic investigation because the case has been rejected by the [District
Attorney] but with the initial investigation, there were several files of both child and adult
porn found. I think the children are at risk which was the reason why we reported to [the
department].”
       Sophia denied any sexual abuse or inappropriate behavior by anyone including her
father. Sophia stated, “Why would he do something to me, he is my father and I need to
see him.” The child was very vague with her answers and did not volunteer information.
       The mother denied knowing about the child pornography. The mother said: “The
court is saying that I knew he was looking at those things on the computer but I never
knew until I took the computer to the guy to fix it. I suspected my husband was up to
something. There was a girl who was talking to him on [F]acebook and I became jealous

                                              5
and I was very upset with him. We were yelling at each other and I don’t know much
about the computer. When I was trying to get to the computer after I confronted him, the
computer fell and it was damaged. I took it to get fixed and that was the guy who told me
about the women that my husband was talking to on the computer. I was more upset at
my husband after that and we did argue about it. We went to counseling one time but it
was a lot of money. We were trying to fix things. We made an agreement that he was
not allowed to use the computer [,] only to pay bills and for it to be when I was present
only. Then when the police came was when I found out the other stuff. Now I am aware
of it and now he is gone. I would never think that he would do anything to my girls. He
is a good father. He might not be the best husband but he is a good father. I would never
let him hurt my girls.”
       In response to the allegations in the petition, the father stated: “I was having a
relationship with an Asian model but she was an adult. I did pay for the service on the
internet and I realized it was wrong for me to do that. I did see one time a picture of kids.
But it was just an advertisement that they sent but I never looked at it again. I deleted it
because I did not want the advertisement. I did this stuff on the computer only. I never
did anything physical to anyone.”
       The children’s adult half sibling, Mary G., referred to her stepfather as her father.
She denied the father did anything inappropriate. Mary stated: “My dad would never
hurt my sisters. He is a good provider and always has been. I don’t believe he would
ever do something bad to anyone.”


                          C. April 26, 2012 Status Review Report


       The April 26, 2012 status review report was prepared by children’s social worker
Courtney Glazer-Mapfumo. The report indicated the father was in partial compliance
with the court orders. He had just started individual counseling on March 30, 2012.
The father refused to discuss the child pornography allegations with Agatha Lam, his
therapist. Ms. Lam indicated she was a marriage and family therapist intern. She did not

                                              6
have a clinical background in working with child sexual abuse or child pornography
cases.
         The father participated in family preservation services and met with the
department social workers on a monthly basis. Ms. Glazer-Mapfumo reported the father
had numerous volatile outbursts against: her; another children’s social worker, Ron
Howard; and the mother. The father cursed and made threatening nonverbal cues
directed at other people. The father continued to deny looking at child pornography.
         The mother indicated she was concerned about the family’s finances. She worried
about the family’s ability to pay rent and other expenses on a regular basis. The mother
also worried her felony conviction would affect her ability to maintain her job as an in
home support service worker. She was currently paid the maximum amount of pay at $9
per hour for 283 hours per month to care for Angelica. The family also received 224
hours per month of in home respite nursing care for Angelica. In addition, the family
received transportation assistance for Angelica in connection with school-related travel.
Angelica also had 2,700 minutes of school nursing support each week. The father was
unemployed for most of the review period but now had a telemarketing job working
about 32 hours per week.
         Ms. Glazer-Mapfumo reported the mother was in compliance with the juvenile
court orders. The mother began individual counseling on February 9, 2012. The mother
discussed the father’s online affair with a woman. This discussion occurred during the
mother’s individual counseling sessions. The mother’s therapist was Kimberly Strum.
The mother did not discuss the child pornography allegations with Ms. Strum.


                          D. June 25, 2012 Interim Review Report


         The June 25, 2012 interim review report indicated the father still had not discussed
the case issues in therapy. In the attached May 2, 2012 letter, Nicole Chan, the clinical
supervisor, and Ms. Lam, the father’s therapist, wrote: “We understand that the court
wants the counselor to address the case issue of child pornography with the client.

                                              7
However, with his denial of such subject and his guarded attitude, client will not be open
to counseling if the counselor keeps bringing up the subject. Therefore, a strategic
approach that I suggested to the counselor is to address client’s stress management and
coping mechanism. So far, the client has engaged in counseling and the rapport with the
counselor is progressing. It is hope[d] that he will develop insights about his pattern of
stress management and coping, be able to recognize the case issue as a maladaptive
means to cope instead of denying it; learn and practice more adaptive coping
mechanism.” The attached June 13, 2012 letter from Ms. Lam indicated the father
continued to deny he viewed child pornography. Ms. Lam stated: “[The father] denied
ever watching or downloading child pornography and claimed the deleted files of child
pornography found in his computer were downloaded automatically while he was
downloading adult pornography without his knowledge. He expressed he has adopted the
proper ways to manage his stress by listening to music, watching TV and talking to his
wife.”


                         E. October 26, 2012 Status Review Report


         According to the October 26, 2012 status review report, the mother maintained the
father was innocent and did not view child pornography. The report states, “Per mother,
it was the ‘computer guy’ who put the child pornography on her computer when she took
it to him to get it fixed.” The mother claimed the technician put the child pornography on
the computer because she did not respond to his sexual advances. The mother did not
believe the father posed any risk to the children. Sophia felt safe with the father and was
observed to be very comfortable with him. Sophia did not see a need for further
supervision by the department.
         The father continued to maintain his innocence and denied viewing child
pornography. Ms. Lam, in her October 9, 2012 letter, wrote: “[The father] continued to
deny about allegation of downloading and watching child pornography and it had not
been the focus of therapy all this time since he claimed he had never done it. He claimed

                                             8
the deleted files of child pornography found in his computer were downloaded
automatically while he was downloading adult pornography without his knowledge; he
also revealed he believed the computer technician who helped his wife repair the
computer might have imported some files to his computer without his knowing. These
are his reasoning of how he got involved with the criminal court and [the department].”
In an October 17, 2012 letter, Ms. Lam reported the father indicated he stopped
downloading and watching adult pornography.
       The father was still under criminal investigation for child pornography and had an
outstanding warrant for his arrest. The father reported his criminal attorney told him he
would not be charged with distribution of pornography. However, the police discovered
additional child pornography on the computer.


                     F. Last Minute Information to the Court Filings


       The October 26, 2012 last minute information for the court reported it was unclear
where the father was sleeping overnight for the past week. Detective Schlund visited the
father’s sister on October 23, 2012. The sister stated the father had not stayed with her in
about a week. The brother-in-law reported the father was sleeping in a car. The sister
could not say when the father last stayed in her home because she did not keep track of
him coming and leaving her home. The father did not have a room in his sister’s home
and he slept on the couch when he stayed overnight there.
       The December 14, 2012 last minute information for the court indicated the father
continued seeing his therapist, Ms. Lam, on a regular basis. Ms. Lam, in her December
7, 2012 letter, reported the father was stressed about the criminal and dependency cases.
Ms. Lam wrote: “He was well aware of his overeating in coping with his stress and
depressive mood as well as his inability to control it. He displayed low motivation to
practice self-care since he was primarily relying on overeating and watching TV as his
coping mechanism right now. Nevertheless, [the father] appeared highly motivated to
perform professionally at work and bring in income for his family. . . . This therapist

                                             9
believes [the father] has shown awareness and remorse for his mistaken choices of stress
management in the past and he is showing effort to provide a stable and nurturing home
environment to his family. This therapist does not see a risk of [the father’s] return home
at this point according to the family relationship as he reports. On the other hand, this
therapist believes the reunion with his family might help to relieve his depression.”


                      G. Testimony at Section 364 Review Hearing


       At the December 14, 2012 section 364 review hearing, the mother testified she
wanted the father back home and the case closed. The mother denied the father had a
child pornography issue. The mother testified the father helped her care for Angelica.
He lifted Angelica in and out of the shower and her bed and took her to medical
appointments. Angelica received 16 hours of nursing care, with nurses from 10:30 pm to
6:30 a.m. overnight, and from 7 a.m. to 3:30 p.m. during the day. The mother believed
the children would be safe if the father moved back home. She never saw the father act
inappropriately with the children. And she did not believe he posed a risk to them.


                                    IV. DISCUSSION


                                  A. Standard of Review


       We review the juvenile court’s decision to continue jurisdiction over a dependent
child for substantial evidence. (In re N.S. (2002) 97 Cal.App.4th 167, 172; In re Eric B.
(1987) 189 Cal.App.3d 996, 1004-1005.) Substantial evidence is relevant evidence
which adequately supports a conclusion. It is evidence which is reasonable in nature,
credible, and of solid value. (In re E.B. (2010) 184 Cal.App.4th 568, 575; In re J.K.
(2009) 174 Cal.App.4th 1426, 1433.) We draw all reasonable inferences from the
evidence and adhere to the principle that issues of fact, weight and credibility are the



                                             10
provinces of the juvenile court. (In re Savannah M. (2005) 131 Cal.App.4th 1387, 1393;
In re Ricardo L. (2003) 109 Cal.App.4th 552, 564.)


                       B. Continued Supervision Under Section 364


       Section 364, subdivision (a) provides in relevant part, “Every hearing in which an
order is made placing a child under the supervision of the juvenile court pursuant to
Section 300 and in which the child is not removed from the physical custody of his or her
parent or guardian shall be continued to a specific future date not to exceed six months
after the date of the original dispositional hearing. . . .” Section 364, subdivision (c)
states: “After hearing any evidence presented by the social worker, the parent, the
guardian, or the child, the court shall determine whether continued supervision is
necessary. The court shall terminate its jurisdiction unless the social worker or his or her
department establishes by a preponderance of the evidence that the conditions still exist
which would justify initial assumption of jurisdiction under Section 300, or that those
conditions are likely to exist if supervision is withdrawn. Failure of the parent or
guardian to participate regularly in any court ordered treatment program shall constitute
prima facie evidence that the conditions which justified initial assumption of jurisdiction
still exist and that continued supervision is necessary.” At the section 364 hearing, the
issue before the court is whether continued supervision is necessary. (Bridget A. v.
Superior Court (2007) 148 Cal.App.4th 285, 304; In re N.S., supra, 97 Cal.App.4th at pp.
172-173.)
       The father argues there is insufficient evidence to support the juvenile court’s
continued jurisdiction. He argues: the children were not at risk of sexual abuse; Sophia
felt safe with her father and was comfortable around him; Angelica received 24-hour care
from the mother and nurses; Ms. Strum believed the mother appeared protective of the
children; he participated in individual counseling; he admitted to Ms. Lam he watched
adult pornography and engaged in online dating to cope with stress, loneliness and



                                              11
insecurity; he learned new methods to manage stress and stopped watching adult
pornography; and Ms. Lam believed there was no risk if the father returned home.
      We conclude substantial evidence supports the juvenile court’s continued
jurisdiction over the children. The parents refused to address the child pornography issue
during their individual counseling sessions. The father initially admitted he downloaded
and viewed child pornography but later denied it. The mother maintained the father was
innocent. The mother asserted the computer technician put the child pornography on the
computer because she did not respond to his sexual advances. The mother did not
acknowledge the father’s behavior placed the children at risk of harm. Instead, the
mother expressed concern about the father’s online affair and the family’s financial
struggles. The parents’ lack of progress in acknowledging and addressing the case issues
supports continued supervision by the juvenile court.


                                   V. DISPOSITION


      The findings and order made at the December 14, 2012 status review hearing are
affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.


We concur:




      MOSK, J.




      KRIEGLER, J.

                                            12